       Case 1:19-cv-00391-YK-EB Document 41 Filed 08/04/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GERALD K. KEEHN,                         :
    Plaintiff                            :
                                         :              No. 1:19-cv-00391
            v.                           :
                                         :              (Judge Kane)
DEPUTY GEORGE MILLER, et al.,            :
    Defendants                           :

                                     ORDER

      AND NOW, on this 4th day of August 2020, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1.    Defendants’ motion for summary judgment (Doc. No. 34) is GRANTED;

      2.    The Clerk of Court is directed to enter judgment in favor of Defendants Fiske,
            Gandy, Garcia, Harris, Miller, and Tillman and against Plaintiff Gerald K. Keehn
            as to all claims asserted against Defendants; and

      3.    The Clerk of Court is directed to CLOSE the above-captioned action.



                                                s/ Yvette Kane
                                                Yvette Kane, District Judge
                                                United States District Court
                                                Middle District of Pennsylvania
